Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 1/12/21.
	Response to Arguments
Applicant’s arguments have been fully considered and are found persuasive, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection are made under 35 USC 112.  These new grounds are necessitated by the amendments made to the claims.
The examiner notes that while the double patenting rejection has been withdrawn at this time, this is because neither the instant specification nor the specifications of the parent applications (including the claims) would support such language, and as such would not have been simply obvious.  However, if the newly recited language is removed, it is likely that the double patenting rejections will again be appropriate and the claims will likely be rejected under non-statutory double patenting.
All objections not set forth below have been withdrawn.
Claims 1-13 have been examined.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claims have been amended to recite “wherein the pre-registered URL of the counterpart communication device has not been received from the counterpart communication device”. The applicants have not shown where support for such a limitation can be found in the specification.  As such, the examiner has looked to the specification in attempt to find such support, but has been unable to do so.  In this case, the limitation in question is a “negative limitation”.  It is not sufficient in this case that the specification be silent regarding the opposite of the negative limitation.  Instead, the limitation must be described in the specification with sufficiency such that the person having ordinary skill in the art would have been able to ascertain that the applicants were in possession of the invention as claimed.  As such, the specification is objected to for failing to provide proper antecedent basis for the claimed subject matter.  See the rejection under 112 below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims have been amended to recite “wherein the pre-registered URL of the counterpart communication device has not been received from the counterpart communication device”. The applicants have not shown where support for such a limitation can be found in the specification.  As such, the examiner has looked to the specification in attempt to find such support, but has been unable to do so.  In this case, the limitation in question is a “negative limitation”.  It is not sufficient in this case that the specification be silent regarding the opposite of the negative limitation.  Instead, the limitation must be described in the specification with sufficiency such that the person having ordinary skill in the art would have been able to ascertain that the applicants were in possession of the invention as claimed.  While the specification may list various ways in which the URL exists at the communication system, the specification does not preclude the URL from having been received from the counterpart communication device at any point in time. 
The issue herein is regarding the addition by amendment of the negative claim limitations consisting of the pre-registered URL of the counterpart communication device has not been received from the counterpart communication device.  While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through clearly and concisely disclose to the skilled artisan that the inventors considered this particular URL acquisition , i.e., not receiving the URL from the counterpart communication device, to be part of their originally filed invention.
As such, claims 1-13 are rejected for failing to meet the written description requirement of 35 USC 112(a).
The examiner suggests that the applicants, rather than attempting to claim negative limitations, claim positively how the URL is acquired.  
Conclusion
Claims 1-13 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0125635 teaches as system for using a side channel for challenge response similar to that being claimed. However, instead of using a pre-registered URL, the system uses pre-registered Instant Messaging addresses of the clients in order to issue the challenge.  It also does not teach how the server received the IM addresses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491